                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


    WAYNE HUNTER                                           Case No. 4:18-cv-00296-DCN

           Plaintiff,                                      MEMORANDUM DECISION AND
                                                           ORDER
           v.

    TEXAS ROADHOUSE, INC. and
    TEXAS ROADHOUSE
    MANAGEMENT CORP.,

           Defendants.


                                         I. INTRODUCTION

         Pending before the Court is Defendants Texas Roadhouse, Inc. and Texas

Roadhouse Management Corp.’s (“Texas Roadhouse”) Motion for Summary Judgment

(Dkt. 17) and Plaintiff Wayne Hunter’s Motion for Summary Judgment (Dkt. 21). For the

reasons stated below, the Court GRANTS in PART and DENIES in PART Texas

Roadhouse’s motion and DENIES Hunter’s motion.

                                         II. BACKGROUND1

        Hunter worked as a kitchen manager at Texas Roadhouse in Ammon, Idaho, from

June 23, 2010, to November 17, 2017. Since childhood, Hunter has suffered from seizures

due to his epilepsy. These unpredictable seizures rarely manifest by the loss of bodily



1
  The facts are drawn from both motions for summary judgment. In this section, the facts given will be
neutral, but in its analysis the Court construes all facts in the light most favorable to the nonmoving party,
respectively. Scott v. Harris, 550 U.S. 372, 380 (2007). Unless otherwise referenced, the following facts
are undisputed.


MEMORANDUM DECISION AND ORDER – 1
functions and convulsions, but more typically include a loss of consciousness and haziness.

Between 2010 and 2015, Hunter would experience around five seizures a week, averaging

two during the day and three at night. From January 2015 to the termination of his

employment at Texas Roadhouse, these seizures would occur two to six times per month.

Hunter has found that medication, sleep, and lack of stress help reduce the frequency of his

seizures, but he has not found a way to be rid of them altogether.

       At times, Hunter would experience these seizures while at work. For example,

Hunter’s co-workers reported that during these seizures Hunter would do things like sit

down on a package of meat, wash the floor with his spit and his hands, or push an employee

up against the wall.2 At no time was another employee injured, and only once was Hunter

injured during one of his seizures. On January 28, 2015, Hunter had a seizure and injured

himself by burning his hand with extremely hot water. Though the majority of these

seizures passed without incident or injury, they still required assistance from Texas

Roadhouse. Hunter’s co-workers would help him whenever he had a seizure by doing

things like walking him to the office to recover, giving him his medication, getting him a

glass of water, or covering his station for a few minutes until he was able to return to work.

Occasionally, a Texas Roadhouse employee would drive Hunter home following a seizure.

       In May 2016, Texas Roadhouse became concerned with the seizures and requested

that Hunter undergo a fitness for duty examination. Hunter’s physician, Dr. Bradford

Talcott, found that Hunter presented a safety hazard and recommended a short-term


2
 Hunter claims to have no recollection of many of these seizures but admits that a common feature of his
seizures is memory loss during the time the seizure occurred.


MEMORANDUM DECISION AND ORDER – 2
medical leave until Hunter was able to visit the University of Utah for further evaluation.

Texas Roadhouse provided Hunter with a paid leave of absence from May 5, 2016 through

June 2, 2016, and a $1,000 bonus to help cover the medical expenses.

       On June 3, 2016, Hunter returned to work without restriction, but still continued to

experience seizures. Texas Roadhouse received two more letters from Dr. Talcott, one in

March 2017 and the other in May 2017. The March letter stated that Hunter was taking

medications for his seizures but was still susceptible to them, and the May letter stated that

Hunter experienced a seizure while at an appointment with Dr. Talcott. However, Texas

Roadhouse continued to employ and accommodate Hunter.

       Then, in late October 2017, Hunter experienced two seizures relatively close

together (about one week apart) while at work. Texas Roadhouse informed Hunter that

they were again concerned with his seizures and told him to take some time off to see his

doctor. Hunter used his accrued vacation days and took off from work October 20, 2017 to

November 7, 2017. On November 8, 2017, Hunter returned to work with a note from Dr.

Talcott stating that Hunter’s work schedule needed to be rearranged because Hunter needed

eight hours of sleep a night. Texas Roadhouse immediately gave Hunter a new schedule

which allowed him to sleep for eight hours a night.

       On November 16, 2017, Hunter experienced another seizure while at work. Though

Hunter was an excellent employee who provided training to other Texas Roadhouse

restaurants and had even won an employment-related award a month prior, due to the




MEMORANDUM DECISION AND ORDER – 3
number of seizures Hunter was having on November 17, 2017, Texas Roadhouse

terminated his employment.

       Hunter filed his Complaint on July 6, 2018, alleging causes of action for

Discrimination and Failure to Accommodate under the Americans with Disabilities Act

Amendments Act (“ADA”).

                                 III. LEGAL STANDARD

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). This Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In considering

a motion for summary judgment, this Court must “view[] the facts in the non-moving

party’s favor.” Id. To defeat a motion for summary judgment, the respondent need only

present evidence upon which “a reasonable juror drawing all inferences in favor of the

respondent could return a verdict in [his or her] favor.” Id. (citation omitted). Accordingly,

this Court must enter summary judgment if a party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The respondent cannot simply rely on an unsworn affidavit or the pleadings to defeat a

motion for summary judgment; rather the respondent must set forth the “specific facts,”




MEMORANDUM DECISION AND ORDER – 4
supported by evidence, with “reasonable particularity” that precludes summary judgment.

Far Out Productions, Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir. 2001).

       When cross-motions for summary judgment are filed, the Court must independently

search the record for factual disputes. Fair Hous. Council of Riverside Cnty., Inc. v.

Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001). The filing of cross-motions for

summary judgment—where both parties essentially assert that there are no material factual

disputes—does not vitiate the court's responsibility to determine whether disputes as to

material fact are present. Id.

                                     IV. ANALYSIS

        Hunter asserts two claims against Texas Roadhouse: an unlawful discharge claim

and a failure to accommodate claim. To succeed on an unlawful discharge claim under the

ADA, a plaintiff must show that “(1) he is a disabled person within the meaning of the

statute; (2) he is a qualified individual with a disability; and (3) he suffered an adverse

employment action because of his disability.” Hutton v. Elf Atochem N. Am., Inc., 273 F.3d

884, 891 (9th Cir. 2001). To succeed on a failure to accommodate claim, a plaintiff must

show that the employer failed to provide reasonable accommodation where “the employee

is a ‘qualified individual,’ the employer receives adequate notice, and a reasonable

accommodation is available that would not place an undue hardship on the operation of the

employer’s business.” Snapp v. United Transp. Union, 889 F.3d 1088, 1095 (9th Cir. 2018)

(citing 42 U.S.C. § 12112(b)(5)(A)). Both claims require the plaintiff to prove he is a

qualified individual.



MEMORANDUM DECISION AND ORDER – 5
       The parties contest only two issues: (1) whether Hunter was a qualified individual

under the ADA; and (2) if Hunter’s termination alone qualifies as a failure to accommodate.

Resolving these issues will determine whether Hunter has met his burden for both his

unlawful discharge claim and failure to accommodate claim. The Court will address each

issue in turn.

A. Qualified Individual

       The ADA defines a “qualified individual” as an individual “with a disability who,

with or without reasonable accommodation, can perform the essential functions of the

employment position that such individual holds or desires.” 42 U.S.C. § 12111(8).

Employers who fail to accommodate an individual who seemingly meets the definition of

a “qualified person” may assert the affirmative defense that the individual poses a “direct

threat to the health or safety of the individual or others in the work place.” 29 C.F.R. §

1630.15(b)(2); Chevron U.S.A., Inc. v. Echazabal, 536 U.S. 73, 86–87 (2002) (holding 29

C.F.R. § 1630.15(b)(2) valid). In other words, if an employee poses a direct threat to

himself or others, he is not a qualified individual under the ADA and cannot succeed on

claims for unlawful discharge or failure to accommodate. Because it is an affirmative

defense, the employer bears the burden of proving that an employee constitutes a direct

threat. Hutton, 273 F.3d at 893 (citing Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1247

(9th Cir. 1999).

       A direct threat “means a significant risk of substantial harm to the health or safety

of the individual or others that cannot be eliminated or reduced by reasonable

accommodation.” 29 C.F.R. § 1630.2(r). A determination that an individual poses a direct


MEMORANDUM DECISION AND ORDER – 6
threat must be based on an “individualized assessment of the individual’s present ability to

safely perform the essential functions of a job. This assessment shall be based on a

reasonable medical judgment that relies on the most current medical knowledge and/or on

the best available objective evidence.” Id; Echazabal v. Chevron U.S.A., Inc., 336 F.3d

1023, 1026 (9th Cir. 2003). Factors to be considered are: “(1) The duration of the risk; (2)

The nature and severity of the potential harm; (3) The likelihood that the potential harm

will occur; and (4) The imminence of the potential harm.” 29 C.F.R. § 1630.2(r); Hutton,

273 F.3d at 893.

        Here, it is undisputed that Hunter is an individual with a disability and that

Hunter’s work quality as a kitchen manager was good, if not great. Texas Roadhouse

employed Hunter for over seven years, during which time Hunter provided training to other

Texas Roadhouse restaurant locations in addition to his own job duties and was named one

of the co-kitchen managers of the quarter in a ten-store region. Hunter claims, and Texas

Roadhouse does not dispute, that he possessed the necessary skills to be a kitchen manager.

       Despite his job performance, Texas Roadhouse claims that Hunter is not a qualified

individual under the ADA because he poses a direct threat due to his epileptic seizures.

Texas Roadhouse does not take issue with the quality of Hunter’s work, nor does it allege

that Hunter’s epilepsy had any significant negative impact on his job performance, but

simply that his epilepsy caused him to be a danger to himself and others. To support this

assertion, Texas Roadhouse relies on Dr. Talcott’s May 2016 letter, which stated that

Hunter presented a safety hazard.




MEMORANDUM DECISION AND ORDER – 7
       Texas Roadhouse additionally relies on the seizures Hunter experienced between

January 28, 2015 and November 16, 2017, coupled with common sense. According to

numerous Texas Roadhouse employees, Hunter experienced many seizures while at work.

Even though only one of these resulted in an injury, Texas Roadhouse argues that any

number of them could have, like when a co-worker had to remove a knife from Hunter as

he continued to cut meat during a seizure or when Hunter pushed another co-worker into a

wall. It goes to reason, Texas Roadhouse contends, that the already-dangerous

environment of hot flat-tops, scorching oil and grease, steam wells, boiling water, and sharp

knives is magnified greatly when coupled with Hunter’s seizures, i.e., that Hunter poses a

direct threat.

       Hunter contends that Texas Roadhouse did not base its decision to terminate Hunter

on “reasonable medical judgment that relies on the most current medical knowledge and/or

on the best available objective evidence,” citing 29 C.F.R. § 1630.2(r). He argues that

Texas Roadhouse had only four notes from Dr. Talcott, which is far less medical evidence

than courts relied on in other cases, and in any case two of the four notes stated only that

Hunter was still experiencing seizures, something Texas Roadhouse was already aware of.

Moreover, Dr. Talcott’s note stating that Hunter was a safety risk was written one and a

half years before Hunter’s termination, and the more recent note written in October 2017

stated that Hunter was fit for work if he was able to get more sleep, which accommodation

Texas Roadhouse provided.

       Hunter further argues that the best available objective evidence does not support

Hunter’s termination. Hunter supports this argument by pointing to the fact that his seizures


MEMORANDUM DECISION AND ORDER – 8
injured him only once and never harmed anybody else during his seven-year employment

with Texas Roadhouse. Compared to the thirty-two workers compensation claims that were

made at the Ammon Texas Roadhouse location, two of which involved the seizures of a

different employee (and on one of those occasions an ambulance was called), Hunter

claims that the best objective evidence shows that he was not a risk.

        When viewed in a light most favorable to each party, respectively,3 the Court finds

that there are issues of material fact and that a reasonable juror could decide in favor of

either party. Zetwick 850 F.3d at 441.The medical evidence Texas Roadhouse relied on is

tenuous at best. At one-point Dr. Talcott did opine that Hunter was a safety hazard, but that

was one and a half years before Texas Roadhouse’s decision to terminate Hunter’s

employment. During this time span, Dr. Talcott notified Texas Roadhouse that Hunter was

still prone to seizures, and Texas Roadhouse continued to employ Hunter. Hunter did

experience a few seizures during this time period, but there were no reported injuries. The

next time Texas Roadhouse heard from Dr. Talcott, which was less than a month before

Hunter’s termination, Dr. Talcott stated that Hunter was fit for work. In other words, Texas

Roadhouse relied on only four doctor’s notes in electing to fire Hunter. Two of these notes

provided no assistance in determining whether Hunter was fit for work, one of them was a

blanket statement that Hunter posed a safety risk, and the most recent one said that he was

fit for work. None of these notes, though, provided any meaningful information for



3
  Again, these are competing motions for summary judgment. Texas Roadhouse seeks, inter alia, that the
Court find, as a matter of law, that Hunter is not a qualified individual under the ADA due to the direct
threat defense. Hunter, on the other hand, seeks summary judgment against Texas Roadhouse’s direct threat
affirmative defense.


MEMORANDUM DECISION AND ORDER – 9
evaluating “(1) The duration of the risk; (2) The nature and severity of the potential harm;

(3) The likelihood that the potential harm will occur; and (4) The imminence of the

potential harm.” 29 C.F.R. § 1630.2(r).

       The best available objective evidence supports both parties’ respective positions.

On one hand, evidence shows that Hunter’s seizures only caused one relatively minor

injury in a seven-year span, a remarkable statistic considering the dangers present in a

restaurant’s kitchen, such as hot flat-tops, scorching oil and grease, steam wells, boiling

water, and sharp knives. On the other hand, the evidence shows that Hunter experienced

numerous seizures in this dangerous environment, though Hunter disputes his actions

during some of these seizures. Even though only one resulted in injury, the potential for

severe harm to Hunter was great. LaChance v. Duffy’s Draft House, Inc., 146 F.3d 832,

835–36 (11th Cir. 1998) (finding LaChance, a line-cook with epilepsy, posed a direct

threat, partly because “LaChance admits that if he had continued working at Duffy’s, he

would have had seizures on the job which would have posed a risk of harm to himself and

others because of the appliances involved in the duties of a line-cook.”). As Texas

Roadhouse’s managing partner put it, “[h]ow many times can you run a stop sign before

you get T-boned?” Dkt. 19, at 8.

       Texas Roadhouse relies on three cases for their argument: Hutton, LaChance and

Jarvis v. Potter, 500 F.3d 1113 (10th Cir. 2007). In Hutton, the plaintiff suffered from

diabetic seizures and worked at a chlorine plant. Hutton, 273 F.3d at 886. The Ninth Circuit,

relying on the four factors in 29 C.F.R. § 1630.2(r), found that:




MEMORANDUM DECISION AND ORDER – 10
         (1) The duration of the risk would exist for as long as Hutton held the
        chlorine finishing operator’s job; (2) The nature and severity of the potential
        harm is catastrophic—many lives could be lost; (3) Although the likelihood
        that the potential harm will occur is small, whether and when it will occur
        cannot be predicted; and (4) The imminence of the potential harm is, as
        explained, unknown because of the unpredictability of Hutton's condition.

Id. at 894. The analysis in Hutton, however, was based on the reports and advice from no

less than six doctors who conducted numerous examinations on the plaintiff. See id. at 887–

91.

        In many ways, the facts of Hutton align with this case. The duration of the risk

would extend as long as Hunter held a kitchen position at Texas Roadhouse, the likelihood

of the harm is small but cannot be predicted, and the imminence of the potential harm is

unknown because of the unpredictability of Hunter’s condition. Though it is not likely that

many lives could be lost due to Hunter’s seizures in the workplace, it is quite possible that

the harm could be quite severe. However, unlike Hutton, Texas Roadhouse has only four

bare-boned notes from Dr. Talcott, and only one of which supports their direct threat by

stating that Hunter presents a safety hazard.4 This distinguishes this case from Hutton.

        LaChance, an Eleventh Circuit case, is also unconvincing. In LaChance, the

plaintiff, a line-cook at a restaurant, suffered from seizures virtually identical to Hunter’s.

LaChance, 146 F.3d at 833–34 (“When [LaChance] had a seizure, he did not lose

consciousness, but would become dazed and disoriented for anywhere from a few seconds

to minutes. He generally would have poor recollection of what happened during the seizure,

4
  As the Court has said, two of the four notes (March 2017 and May 2017) simply stated that Hunter was
experiencing seizures. This is evidence that Hunter had a disability, but not evidence that he posed a direct
threat. A company’s policy or requirement that a disability be “100% healed” is a per se violation of the
ADA. McGregor v. National R.R. Passenger Corp., 187 F.3d 1113, 1116 (9th Cir. 1999).


MEMORANDUM DECISION AND ORDER – 11
and although sometimes he could continue functioning, at other times he would wander off

seemingly in a daze.”). LaChance suffered three seizures over his first two shifts. Id. at

834. He was given two weeks off to stabilize his condition but was discharged before he

could return to work. Id. In moving for summary judgment, the only medical evidence the

defendant relied on was a note from the plaintiff’s doctor stating that “a person with the

kind of seizures [the plaintiff] experienced should be restricted from working with flat top

grills, hot ovens, fryers with boiling grease, and slicing machines,” which are exactly the

job responsibilities that the defendant required its line-cooks to do. Id.

       Though LaChance appears to be factually on point with this case, it does not

persuade the Court to follow its reasoning. Importantly, the defendant fired LaChance after

he had worked only two shifts. This did not provide the defendant much time to make an

individualized assessment “based on a reasonable medical judgment that relies on the most

current medical knowledge and/or on the best available objective evidence.” 29 C.F.R. §

1630.2(r). Instead, the defendant relied on only its own logical but subjective reasoning

that LaChance’s epilepsy made him a liability when it elected to discharge him. The

Eleventh Circuit found that this was sufficient for the defendant to utilize a self-defense

threat. However, the Ninth Circuit prohibits this Court from relying on an employer’s own

subjective reasoning, even if made in good faith. Echazaabal, 336 F.3d at 1028 (“A

subjective belief in the existence of a risk, even one made in good faith, will not shield the

decisionmaker from liability.”) (citing Bragdon v. Abbott, 524 U.S. 624, 649 (1998)).

Additionally, LaChance’s doctor stated that LaChance should be restricted from

performing the duties which the defendant required line-cooks such as LaChance to do.


MEMORANDUM DECISION AND ORDER – 12
Here, Dr. Talcott has never said that Hunter should be restricted from performing the

essential functions of his position but has in fact stated that he is capable of doing them,

albeit with minor accommodations to his schedule.

        Texas Roadhouse also relies on Jarvis for the proposition that “the fact-finder does

not independently assess whether it believes the employee posed a direct threat,” but

instead “determine[s] whether the employer’s determination was objectively reasonable.”

Dkt. 18, at 5. The Jarvis court came to this conclusion based on its interpretation of

Bragdon. Jarvis, 500 F.3d at 1122 (“As we understand Bragdon v. Abbott, 524 U.S.

624(1998), the fact-finder’s role is to determine whether the employer’s decision was

objectively reasonable.”) The Ninth Circuit has not adopted the Tenth Circuit’s

interpretation of Bragdon. The Court at this time also declines to adopt Jarvis’s

interpretation of Bragdon,5 but notes that even if it did a question of fact would still remain

for the jury.

        With all that being said, the Court also cannot determine as a matter of law that the

direct threat defense is unavailable to Texas Roadhouse. Viewing the facts in a light most

favorable to it, there is enough evidence to support this defense. A reasonable juror could

conclude that Hunter posed a direct threat to himself and others based on the objective

evidence that he experienced a number of seizures in a dangerous work environment and



5
  Bragdon was not an employment case but was decided under a health-care section of the ADA. Jarvis,
500 F.3d at 1122. The Bragdon court concluded that “courts should assess the objective reasonableness of
the views of health care professionals without deferring to their individual judgments . . .” when determining
significant risk, Bradgon, 524 U.S. at 650, which Jarvis determined to be the equivalent to direct threat, see
Jarvis, 500 F.3d at 1122–23. The Court is not explicitly rejecting Jarvis’s interpretation, but is simply
declining to adopt it at the present time.


MEMORANDUM DECISION AND ORDER – 13
that Texas Roadhouse was not obligated to wait around for any serious harm—and the

possible concurrent liability—to occur before it terminated Hunter’s employment.

Additionally, Texas Roadhouse did request that Hunter complete a fitness-for-duty

examination and received four medical notes from Dr. Talcott concerning Hunter’s

epilepsy. A reasonable juror could conclude that Texas Roadhouse satisfied its duty to rely

on the best available medical knowledge and/or best objective evidence.

       In sum, neither party has presented sufficient evidence to warrant summary

judgment in their favor concerning whether Hunter was a direct threat and therefore not a

qualified individual under the ADA. As the only element in dispute in Hunter’s unlawful

discharge claim is whether he is a qualified individual, the Court holds that his unlawful

discharge claim may proceed to the jury, and Texas Roadhouse may present its direct threat

affirmative defense. Because there are additional disputed elements related to Hunter’s

failure to accommodate claim, the Court will turn to that claim in more detail.

B. Termination as a Failure to Accommodate

       “The ADA treats the failure to provide a reasonable accommodation as an act of

discrimination if the employee is a ‘qualified individual,’ the employer receives adequate

notice, and a reasonable accommodation is available that would not place an undue

hardship on the operation of the employer’s business.” Snapp, 889 F.3d at 1095 (citing 42

U.S.C. § 12112(b)(5)(A)). Here, the parties again argue whether or not Hunter is a qualified

individual under the ADA. As the Court has already stated, this question is a question for

the jury. The parties agree the Texas Roadhouse received adequate notice. They dispute,

however, whether there was a reasonable accommodation available. More specifically, the


MEMORANDUM DECISION AND ORDER – 14
parties disagree on whether an employer’s decision to terminate and employee alone

qualifies as failing to provide a reasonable accommodation.

       “Reasonable accommodation” is defined as:

       (i) Modifications or adjustments to a job application process that enable a
       qualified applicant with a disability to be considered for the position such
       qualified applicant desires; or
       (ii) Modifications or adjustments to the work environment, or to the manner
       or circumstances under which the position held or desired is customarily
       performed, that enable an individual with a disability who is qualified to
       perform the essential functions of that position; or
       (iii) Modifications or adjustments that enable a covered entity’s employee
       with a disability to enjoy equal benefits and privileges of employment as are
       enjoyed by its other similarly situated employees without disabilities.

29 C.F.R. § 1630.2(o). Reasonable accommodations are as unique as the employees they

serve and thus there is no exclusionary list of reasonable accommodations and employer

may provide. However, such accommodations may include a leave of absence for medical

treatment, Humphrey v. Memorial Hosps. Assoc., 239 F.3d 1128, 1135 (9th Cir. 2001); a

reader or voice synthesizer program for an employee who is blind, Leine v. California

Dep’t. of Rehab., 1999 WL 1178967, at *2 (9th Cir. 1999); and access to lunchrooms,

employee lounges, rest rooms, meeting rooms, and other employer-sponsored services

such as health programs, transportation, and social events, Roloff v. SAP America, Inc., 432

F. Supp. 2d 1111, 1113 (D. Or. 2006). The duty to provide reasonable accommodations

“only applies to qualified applicants or employees with disabilities.” 29 C.F.R. § 1630,

App.

       It is the plaintiff who bears “the burden of showing the existence of a reasonable

accommodation that would have enabled him to perform the essential functions of an



MEMORANDUM DECISION AND ORDER – 15
available job.” Dark v. Curry Cty., 452 F.3d 1078, 1088 (9th Cir. 2006). In the Ninth

Circuit, once an employer is notified of an employee’s need for an accommodation, the

employer has “a duty to engage in an ‘interactive process’” with the employee to identify

and implement any reasonable accommodations. Snapp, 889 F.3d at 1095 (citing Barnett

v. U.S. Air, Inc., 228 F.3d 1105, 1111–16 (9th Cir. 2000) (en banc), vacated on other

grounds sub nom., US Airways, Inc. v. Barnett, 535 U.S. 391, 406 (2002). “[I]f an employer

receives notice and fails to engage in the interactive process in good faith, the employer

will face liability if a reasonable accommodation would have been possible.” Id. (emphasis

in original) (quotations omitted); see also Dark, 452 F.3d at 1088 (“Because the County

did not engage in [the interactive] process, summary judgment is available only if a

reasonable finder of fact must conclude that there would in any event have been no

reasonable accommodation available.”) (quotations omitted).

       Here, neither party has cited to, nor has the Court been able to locate, any case law

analyzing whether the sole act of termination is enough to hold an employer liable for

failure to accommodate. Based on the legal authority the Court did review, however, the

Court concludes that termination alone cannot impose liability on an employer for failure

to accommodate.

       An employer is not required to provide accommodations to non-employees, but only

to “qualified applicants or employees with disabilities.” Id. In other words, the employer’s

duty to provide accommodations begins with an individual’s application and ends when

that individual is no longer employed by the employer. If reasonable accommodations are

“modifications or adjustments” that allow an employee with a disability to perform the


MEMORANDUM DECISION AND ORDER – 16
functions of his job, 29 C.F.R. § 1630.2(o), then naturally the employee must have a job

for the employer to accommodate. This leads to the conclusion that once an individual is

no longer employed, there is no longer a duty to accommodate. Thus, there is a distinction

between an employer’s failure to provide accommodations while the employee is employed

and the employer’s decision to terminate an employee with a disability; the former prevents

an employee from performing the essential functions of a job because of their disability,

while the latter prevents an employee from performing the essential functions of a job

because they simply no longer have that job.6

        It is important to note that this reasoning does not provide an escape to an employer

who fails to provide accommodations to an employee with a disability yet fires that

employee before that employee has a chance to make a claim. Firing an employee does not

erase an employer’s failure to accommodate during that employee’s tenure. Had Texas

Roadhouse refused to continue to provide the numerous accommodations it was providing

to Hunter at any point while he was employed—not allowing him to recover in the office,

refusing to change his schedule, etc.—Hunter could certainly have a claim for failure to

accommodate. It is equally important to note that an individual with a disability whose

employment has been terminated still has a remedy, albeit through a different cause of

action for unlawful termination—a cause of action that this Court has ruled that Hunter

may present to a jury.




6
 This reasoning applies also to Hunter’s claim that Texas Roadhouse failed to engage in the interactive
process. If there is no duty to accommodate a non-employee, there is no duty to engage in the interactive
process with a non-employee.


MEMORANDUM DECISION AND ORDER – 17
        The Court is sympathetic to Hunter’s position, but the facts here don’t give rise to a

cause of action for failure to accommodate. Hunter admits that Texas Roadhouse followed

Dr. Talcott’s recommendations, provided a paid leave of absence and a bonus to seek

medical treatment, and its employees aided Hunter in his seizures by walking him to the

office to recover, giving him his medication, getting him a glass of water, covering his

station for a few minutes until he was able to return to work, or driving him home. Hunter

does not allege that Texas Roadhouse ever failed to provide an accommodation, nor did he

ever suggest any other accommodations to Texas Roadhouse before it fired him.7 There is

simply no evidence that Texas Roadhouse failed to engage in an interactive process with

Hunter or failed to provide any reasonable accommodations during Hunter’s seven-year

employment with it, and Hunter has not pointed to any authority that supports his

contention that the sole act of termination qualifies as a failure to accommodate. Thus,

summary judgment is appropriate in favor of Texas Roadhouse on Hunter’s failure to

accommodate claim.




7
  During discovery, Hunter for the first time suggested that Texas Roadhouse could have demoted him to a
line-cook or transfer him to a front-of-house manager position. Hunter gave these suggestions long after
Texas Roadhouse’s decision to terminate Hunter’s employment, thus they could not have contributed to the
interactive process. Even had Hunter given them prior to his termination, neither of these accommodations
were reasonable. A demotion is not an accommodation, but an adverse employment action. Coons v. Sec.
of U.S. Dep’t. of Treasury, 383 F.3d 879, 887 (9th Cir. 2004) (“Coons suffered an adverse employment
action when he was demoted.”). Even if it were an accommodation, working as a line-cook would not have
removed the Hunter from the dangers present in his position as a kitchen manager. Further, the front-of-
house manager position was already filled, and an employer is not required to create a position or “bump”
another employee to accommodate a different employee with a disability. See Zamudio v. City of Oakland,
WL 1458203, at *6 (N.D. Cal. May 26, 2009), aff'd, 379 F. App'x 589 (9th Cir. 2010) (“[T]he City was not
required to create a new position or “bump” another employee in plaintiff’s favor.”); Watkins v.
Ameripride Serv., 375 F.3d 821, 828 (9th Cir. 2004) (finding that the employer was not required to
create a new position to accommodate plaintiff).


MEMORANDUM DECISION AND ORDER – 18
C. Texas Roadhouse Inc. as a Proper Defendant

      Unrelated to the analysis above, Texas Roadhouse Inc. moved for summary

judgment on all claims against it, claiming that it was not Hunter’s employer and thus

cannot be liable under the ADA. The ADA requires the existence of an employer-employee

relationship. See 42 U.S.C. §§ 12111(2), 12111(4), 12111(5)(A), 12112(a); see also

Fichman v. Media Ctr., 512 F.3d 1157, 1161 (9th Cir. 2008). An employee can have

joint employers “if both employers control the terms and conditions of employment of the

employee.” Collier v. Turner Indus. Group, LLC, 797 F. Supp. 2d 1029, 1044 (D. Idaho

2011) (citing EEOC v. Pacific Maritime Ass’n, 351 F.3d 1270 (9th Cir. 2003)).

      Hunter claims that a question of fact remains as to whether Texas Roadhouse, Inc.

was his employer. For support, he relies on three facts: Texas Roadhouse is listed as a

wholly owned subsidiary of Texas Roadhouse, Inc.; Texas Roadhouse, Inc. is included in

the definition of “Company” in both Texas Roadhouse’s Policies and Procedures Manual

and the Code of Conduct; and that certain Texas Roadhouse documents reference Texas

Roadhouse, Inc.

      Texas Roadhouse, Inc. does little to respond to these allegations, other than stating

that they are not enough to show an employer-employee relationship. Without more,

though, the Court cannot grant Texas Roadhouse, Inc. summary judgment on this issue.

                                  V. CONCLUSION

      Based on the evidence presented, the Court cannot conclude as a matter of law that

Hunter is (or is not) a qualified individual under the ADA or, more specifically, that he

posed a direct threat to himself or others. However, Texas Roadhouse provided reasonable


MEMORANDUM DECISION AND ORDER – 19
and sufficient accommodations to Hunter during his employment entitling it to summary

judgment on Hunter’s cause of action for failure to accommodate. Lastly, the Court cannot

conclude as a matter of law that Texas Roadhouse, Inc. was not Hunter’s employer.

                                    IV. ORDER

      IT IS HEREBY ORDERED THAT:

      1. Texas Roadhouse’s Motion for Summary Judgment (Dkt. 17) is

          GRANTED with respect to Hunter’s Failure to Accommodate claim and

          DENIED with respect to Hunter’s Unlawful Discharge claim and with

          respect to its claim that Texas Roadhouse, Inc. is an improper defendant.

      2. Hunter’s Motion for Summary Judgment (Dkt. 21) is DENIED.



                                                DATED: February 3, 2020


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 20
